Citation Nr: 1024120	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
varicose veins, right lower extremity (formerly evaluated as 
stasis dermatitis with ulcerations, right foot).


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from August 1967 to August 
1971 and from February 1984 to August 2003.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 Decision Review Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania. 

In June 2008, the Board remanded this claim to the RO for 
additional action.  For the reasons that follow, the Board 
again REMANDS this claim to the RO.     


REMAND

First, in April 2010, after certifying the Veteran's claim to 
the Board for appellate review, the RO received evidence from 
the Veteran, which is pertinent to his claim.  The RO did not 
consider this evidence in the first instance in support of 
the Veteran's claim, instead transferring it to the Board for 
appellate review.  There is no indication in the record, 
however, that the Veteran wishes to waive his right to have 
the RO do so.  

Second, upon receipt and prior to consideration of most 
applications for VA benefits, VA is tasked with satisfying 
certain procedural requirements outlined in the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide, in part, 
that VA is to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of 
the VCAA, when applicable.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The VCAA is applicable in this case and, as explained below, 
VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate assistance with regard to his 
claim.  Any decision to proceed in adjudicating this claim 
would therefore prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the VCAA, VA is required to afford the Veteran a VA 
examination when there is insufficient information of record 
to make a decision on a claim.  In this case, the RO afforded 
the Veteran a VA examination during the course of this 
appeal, but the report of that examination is inadequate to 
decide this claim.  Since then, including most recently in a 
letter dated April 2010, the Veteran has claimed that his 
disability has worsened and now involves persistent 
ulceration, a finding that might entitle him to an increased 
evaluation.  

The Board thus REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim.  
Forward the claims file to the physician 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a.  note whether the Veteran's 
vascular disability involves 
persistent edema, massive board-like 
edema, subcutaneous induration, 
stasis pigmentation, eczema, 
persistent ulceration, and/or 
constant pain at rest;

b.  indicate whether the Veteran's 
vascular disability interferes with 
his employability and, if so, 
whether such interference is marked; 

c.  provide detailed rationale, with 
specific references to the record, 
for all opinions expressed; and 

d.  if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the Veteran's claim 
based on all of the evidence of record, 
including that which the RO transferred 
to the Board in April 2010.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, provide 
the Veteran a supplemental statement of 
the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



